



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)

is guilty of an
    indictable offence and liable to imprisonment for a term not exceeding two
    years; or

(b)

is guilty of an
    offence punishable on summary conviction.




WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. L.B., 2014 ONCA 748

DATE: 20141029

DOCKET: C59096

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

L.B.

Appellant

Breese Davies and Owen Goddard, for the appellant

Joanne Stuart, for the respondent

Heard: October 15, 2014

On appeal from the finding of guilt made by Justice Norman
    S. Douglas of the Ontario Court of Justice on April 13, 2011.

By the
    Court:

[1]

On July 24, 2009, the 17-year-old complainant
    and the 16-year-old appellant engaged in consensual oral sex. At trial, both
    testified that they had vaginal intercourse after an unsuccessful attempt at
    anal intercourse. According to the complainant, she told the appellant that she
    did not wish to lose her virginity and that she did not consent to intercourse.
    Although the appellant acknowledged that the complainant told him that she did
    not wish to lose her virginity, he testified that she went along with it and
    did not object or show any sign of not wanting it.

[2]

The trial judge found the appellant guilty of
    sexual assault. The appellant raised two issues on his appeal from that finding.

[3]

First, the appellant argued that the trial judge
    erred by applying differing levels of scrutiny to his evidence and that of the
    complainant.

[4]

We did not call on the Crown to respond to this
    argument. As this court noted in
R. v. Howe
(2005), 192 C.C.C. (3d) 480, at para. 59, [t]his is a difficult argument to
    make successfully. That is because, as Doherty J.A. stated:

It is not enough to show that a different
    judge could have reached a different credibility assessment, or that the trial
    judge failed to say something that he could have said in assessing the
    respective credibility of the complainant and the accused, or that he failed to
    expressly set out legal principles relevant to that credibility assessment. To
    succeed in this kind of argument, the appellant must point to something in the
    reasons of the trial judge or perhaps elsewhere in the record that make it
    clear that the trial judge had applied different standards in assessing the
    evidence of the appellant and the complainant.

[5]

In this case, the appellant did not meet this
    high threshold. Rather, in our view, his arguments were an attempt to have us
    reweigh the evidence that was before the trial judge. That is not our function.

[6]

Second, the appellant argued there has been a
    miscarriage of justice due to ineffective assistance of counsel. In this
    regard, he acknowledged that an appeal based on ineffective assistance of
    counsel has a performance component and a prejudice component.

[7]

For an appeal to succeed on this ground, an
    appellant must show that counsels acts or omissions constituted incompetence
    and second, that a miscarriage of justice resulted:
R. v. G.D.B.
,
2000 SCC 22, [2000] 1 S.C.R. 520, at para. 26. The test for
    establishing incompetence is a strict one; the appellant must show that the
    acts or omissions of counsel could not have been the result of reasonable
    professional judgment:
R. v. Prebtani
, 2008
    ONCA 735, 240 C.C.C. (3d) 237, leave to appeal to S.C.C. refused, [2009]
    S.C.C.A. No. 153, at para. 3 (internal quotation marks omitted).

[8]

In assessing a claim for ineffective assistance
    of counsel, this court must first determine whether a miscarriage of justice
    has occurred. If not, then the performance component generally ought not to be considered:
G.D.B.
,
at para. 29;
R. v. Prebtani
, at para. 4. In
G.D.B.
,
the Supreme
    Court of Canada suggested two ways in which counsels performance may result in
    a miscarriage of justice: procedural unfairness or an unreliable verdict: at
    para. 28. As Rosenberg J.A. wrote for this court in
Prebtani
, at para. 4:

An example of procedural unfairness is where counsel
    failed to obtain instructions before embarking on a course of
defence
in circumstances where counsel was bound to obtain instructions.
    The unreliability of the verdict is made out where the appellant can establish
    that there is a reasonable probability that the verdict would have been different
    had the appellant received effective legal representation.

[9]

Here, the appellant asserts that trial counsels
    decision not to pursue a s. 11(b)
Charter
application for a stay of proceedings could not have been the result of
    reasonable professional judgment. The appellant argues that this resulted in a
    miscarriage of justice, because, first, it deprived the appellant of a remedy
    to which there is a reasonable possibility he would have been entitled  namely,
    a stay of the proceedings  and, second, because the appellant suffered
    procedural unfairness when trial counsel embarked on a course of conduct 
    namely, not pursuing a s. 11(b) application  without his instructions. The
    appellant submits that he suffered actual prejudice as a result of the delay in
    this matter because of the stress and depression that he claims to have experienced
    while awaiting his trial.

[10]

In response to the appellants allegations,
    trial counsel asserted that he made a strategic decision not to rush to a trial
    date because, in his experience, young complainants sometimes recant their
    evidence as memories of an incident fade. He was therefore of the view that it
    was not in the appellants interest to seek an early trial date. Accordingly,
    he did not attempt to lay a foundation in the record for a s. 11(b)
    application. In these circumstances, he considered that bringing such an
    application would appear frivolous and serve only to agitate the presiding
    judge.

[11]

We begin with the issue of whether the appellant
    was deprived of a remedy to which there is a reasonable possibility he would have
    been entitled.

[12]

The framework for conducting a s. 11(b) analysis
    is well-known: see, for example,
R. v. Tran
, 2012 ONCA 18, 288
    C.C.C. (3d) 177, at paras. 20-24;
R. v. Florence
, 2014 ONCA 443, 312
    C.C.C. (3d) 165, at paras. 29-31.

[13]

In this case, in total, there was delay of just over 20 months
    between the appellants arrest and his trial.
The chronology
    of events is as follows:

August 5, 2009:               the
    appellant is arrested

September 23, 2009:       first appearance and
    initial disclosure

October 14, 2009:            defence counsel appears but is not yet
    properly retained

November 4, 2009: defence counsel is not ready to
    set a date

December 2, 2009:          defence counsel appears and advises the court
    that a number of the DVDs he has received of the complainants statement are
    defective

December
    23, 2009:        Crown pre-trial; date set for a judicial pre-trial; at defence
    counsels request, a later date is set

March 26,
    2010:              judicial pre-trial held; additional initial disclosure
    provided; awaiting report from the Centre of Forensic Sciences (CFS);
    adjourned for ongoing judicial pre-trial

May 25,
    2010:                 judicial pre-trial continued; CFS report still outstanding;
    adjourned to June 16, 2010 to set date

June 16,
    2010:                CFS report still outstanding; adjourned to July 7, 2010

July 7,
    2010                    CFS report still outstanding; adjourned to August 4,
    2010

July 23,
    2010                  CFS report received

August 4,
    2010:               adjourned to September 8, 2010 at defence request

September
    8, 2010:         adjourned to September 22, 2010 at defence request

September
    22, 2010:       adjourned to October 20, 2011 at defence request

October 20,
    2010:            trial date set for April 13, 2011 (first available date
    December 30, 2010  neither counsel available; next date February 23, 2011  defence
    not available)

April 13,
    2011:                 trial held

[14]

We
    agree that just over 20 months of delay from arrest until trial would have
    attracted the trial courts scrutiny. Further, we acknowledge that youth court
    matters are expected to proceed with greater dispatch than adult criminal
    proceedings:
R. v. M. (G.C.)
(1991), 3 O.R. (3d) 223 (C.A.), at p. 230;
    see also
R. v. R. (T.N.)
(2005), 75 O.R. (3d) 645 (C.A.), at paras. 28-31.
    As Osborne J.A. stated in
R. v. M. (G.C.)
, in general, youth court
    cases should be brought to trial within five to six months, after the neutral
    period required to retain and instruct counsel, obtain disclosure,
etc.
:
    at p. 236
.

Nonetheless, we are
    not satisfied that the appellant has established a reasonable possibility that
    a stay would have been granted had a s. 11(b) application been brought.

[15]

We
    begin by noting that, because the appellant did not bring a s. 11(b)
    application at trial, we do not have the benefit of the record that would have
    been filed or the submissions of trial counsel that would have been made had
    such an application been brought. In these circumstances, we can only estimate
    how the delay might have been allocated had a s. 11(b) application been made at
    trial. We have examined the transcripts of the set date proceedings and the
    information about available dates that appellate counsel has been able to
    obtain. We note, however, that, in many instances, the record does not reveal
    the courts or counsels first available dates for next steps  information
    which can be critical in allocating responsibility for delay: see
R. v.
    Tran
, at paras. 54-61;
R. v. Florence
, at paras. 55 and 63. In
    the circumstances, our best estimate is as follows:

Aug. 5, 2009
    to Nov. 4, 2009               3 months: intake, neutral

Nov. 4, 2009 to Dec. 2, 2009               28 days: inherent time
    requirements of the case (review of disclosure; arranging and preparing for
    Crown pre-trial)

Dec. 2, 2009 to Dec. 23, 2009             21 days: Crown delay (delay
    in disclosure)

Dec. 23, 2009 to March 26, 2010         3 months 3 days: combination of
    inherent time requirements of the case to arrange and prepare for judicial
    pre-trial and defence delay (defence request for later pre-trial). In the
    absence of specific information concerning these issues we allocate the delay
    as follows:

1 month 18
    days: inherent time requirements or neutral

1 month 15
    days: defence delay

March 26, 2010 to Aug. 4, 2010           4 months 9 days: Crown delay
    (CFS report)

Aug. 4, 2010 to Sept. 8, 2010              1 month 4 days: defence
    delay

Sept. 8, 2010 to Sept. 22, 2010           14 days: defence delay

Sept. 22, 2010 to Oct. 20, 2010           28 days: defence delay

Oct. 20, 2010 to Dec. 30, 2010            2 months 10 days: combination
    of inherent time requirements of the case (to allow counsel to clear their
    schedules and prepare for trial) and institutional delay. In the absence of
    specific information concerning counsels first available dates, we allocate
    the delay as follows:

2 months:
    inherent time requirements of the case

10
    days: institutional delay

Dec. 30, 2010 to April 13, 2011           3 months 14 days: inherent
    time requirements (finding a date suitable to counsel)

[16]

In
    the result, we have assessed responsibility for the delay as follows:

Intake                                       3
    months

Inherent time
    requirements        8 months

Defence delay                           4
    months 1 day

Crown delay                    5
    months

Institutional
    delay                      10 days

[17]

We
    acknowledge that our estimate of the combination of Crown and institutional
    delay in this matter totalling five months and 10 days is significant. We also
    recognize the possibility that, with the benefit of defence submissions, a
    larger portion of the delay that we have attributed to the inherent time
    requirements of the case might have been attributed differently on a s. 11(b)
    application. Nonetheless, this establishes only that the appellant has not met
    his onus of proof on appeal. Moreover, even assuming that result and that there
    was actual prejudice to the appellant resulting from delay, we are still not
    satisfied that, in the face of four months and one day of defence delay, a s.
    11(b) application would have had a reasonable chance of success.

[18]

No
    explanation was provided for the defence request for a later pre-trial; none of
    the set date transcripts demonstrate any concern on the part of the appellant
    about the delay that was occurring; and part of the defence delay in scheduling
    the trial was a result of the appellants having missed an appointment with
    counsel. Finally, the record does not reveal any explanation for the delay surrounding
    the CFS report. That report established only that there were traces of semen on
    the complainants clothing. It is unclear from the record who thought obtaining
    that report should delay trial scheduling and why. Nonetheless, we have
    attributed the entire period of that delay to the Crown.

[19]

Although
    we do not condone the Crown and institutional delay that took place, we are not
    satisfied, in the face of the defence delays, that the appellant has
    demonstrated that a s. 11(b) application would have had a reasonable chance of
    success. The charge in this case was serious. The defence delays undermined any
    assertion that the appellant was seeking a trial within a reasonable time.

[20]

As
    for the appellants claim that he suffered procedural unfairness as a result of
    trial counsels embarking on a course of conduct without his (the appellants)
    instructions, we cannot accept this submission. Even assuming that trial
    counsel had an obligation to seek the appellants instructions as to whether to
    press for his right to a trial within a reasonable time from the outset and
    ultimately to bring a s.11(b) application, the appellant has not demonstrated
    that trial counsels failure to do so caused a miscarriage of justice. Had the
    appellant instructed trial counsel to press for a speedy trial from the outset,
    a speedier trial may have ensued. The appellant has not led evidence to
    demonstrate otherwise.


[21]

In
    the result, we conclude that the appellant has failed to demonstrate a
    miscarriage of justice. It is therefore unnecessary, and inappropriate, for us
    to address the question of whether trial counsel fell below the requisite
    standard.

[22]

The
    appeal is therefore dismissed.

Released:

OCT 29 2014                                   Janet
    Simmons J.A.

JS                                                   Paul
    Rouleau J.A.

M.
    Tulloch J.A.


